Title: From James Madison to Thomas Jefferson, 19 May 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier May 19. 1825
        
        I did not receive yours of the 12th. in time to be answered by the last mail. My thoughts, as heretofore intimated, had been turned to Judge Dade for the Law Chair; and with the recommendatory opinions which you enumerate, I cannot hesitate to concur in the offer of it as proposed. I concur also in the issuing of a Commission on the written sanction of the Visitors without the formality of a Special Meeting. With affece. respects
        
          James Madison
        
      